Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Appellant contended that his disbarment resulted from a violation of his constitutional right against unreasonable search and seizure and his right of privacy, from a violation of' his constitutional privilege against self incrimination, from a violation of his constitutional right to be confronted by the witnesses against him, and further violated his right to procedural due process of law. The Court of Appeals held there was no violation of any of appellant’s constitutional rights. [See 22 N Y 2d 812.]